Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of US 5,125,681 to Brackette, Jr. and US 4,961,055 to Habib et al., as considered and understood by the examiner, does not teach or fairly suggest:
applying a DC voltage to the piston-cylinder arrangement and to the electrical circuit unit,
as now required by amended claim 1, taken in combination with the other limitations of claim 1.  In particular, Brackette and Habib as relied upon in the previous Office action do not teach or fairly suggest that the same DC voltage that is applied to the piston-cylinder arrangement is also applied to the electrical circuit unit.  Claims 2-6, 14 and 15 are allowed by virtue of their dependence from claim 1.

	Claim 7 as amended is distinguishable from Brackette and Habib as relied upon in the previous Office action for the same reason set forth above in connection with claim 1.  Claims 8-13 are allowed by virtue of their dependence from claim 7.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
The rejections of claims 3 and 5 under 35 U.S.C. 112(b) set forth in the previous Office action are withdrawn.

The drawing objection set forth in the previous Office action is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863